In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated December 28, 1962, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered February 5, 1960 on his plea of guilty, convicting him of robbery in the first degree, and imposing sentence upon him as a second felony offender. Order affirmed (People v. Tomaselli, 7 N Y 2d 350, 356; People v. Murphy, 20 A D 2d 222). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.